DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 01/04/2022.
Allowable Subject Matter
Claims 1-2, 4-11, 13-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a gaming system comprising a gaming machine with gaming machine elements configured to perform a slot game comprising initiating a casino wagering game in response to a wager comprising a random determination using symbol bearing reels.  In response to a first outcome including a first predetermined number of special symbols appearing in an active array of symbol positions expanding the active array to include additional symbol positions and repeating the spinning and stopping operation to generate further outcomes for one or more additional spins wherein none of the special symbols that appear in the active array are carried over to the expanded array.  The active array and the expanded active array being associated with respective first and second jackpot values wherein the provided award is the first jackpot value in response to the first predetermined number of special symbols not appearing in the active array over the one or more spins and the provided award is the second jackpot value in response to the first predetermined number of the special symbols appearing in the active array over the one or more spins and the second predetermined number of symbols not appearing in the expanded active array wherein the first jackpot value is not an available award for the expanded active array.  Receiving a cash out to payout the credit balance.  The closest prior art of record, Maya (US Pub. No. 2019/0172305 A1) teaches a slot game comprising a plurality of reels wherein if a predetermined number of symbols are generated in an outcome the current symbol array is expanded to include additional symbol positions.  However, Maya and the other prior art of record lack teaching, making obvious, or anticipating all the features above in combination with the difference in jackpots based on the first array or the expanded array and when to award the jackpot.  While individual features are known in the art, such as reels having a respective jackpot associated with them, and expanding symbol arrays the combination as laid out is a non-obvious modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pawloski et al. (US Pub. No. 2015/0080085 A1) teaches a slot game comprising individual reels having separate jackpots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/2/2022